 In the Matter Of CURTISS-`RIGHT CORPORATIONandAMERICAN FEDERA-TION OF LABORCase No. R-4399.-Decided November 13, 1940Jurisdiction:'airplane propellers manufacturing industry.Investigation and Certification of Representatives:existence of question : re-fusal to bargain with petitioner. until certified by the Board ; election necessary.Unit Appropriate for CollectiveBargaining:all employees working as guards,excluding sergeants, lieutenants, captains, and special investigators.Spence, Windels, tiValser, Hotchkiss ct Angell,byMr.-Andre Maxi-movandMr. Eric Nightingale,of New York City, for the Company.Mr. Jacob Friedland,of Jersey City, N. J., for the A. F. L.Mr. William C. Baisinger,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEUpon petition duly filed by American Federation of Labor, hereincalled the A. F. L., alleging that a question affecting commerce hadarisen concerning the representation of employees of Curtiss-WrightyCorporation at its plants located at Clifton and Caldwell, New Jerse,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before William T.Little,Trial Examiner.Said hearing was held at New York City;on October 14, 1942.The Company and the A. F. L. appeared, par-ticipated, and were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing on theissues.'The Trial Examiner's rulings made at the hearing are freefrom' prejudicial error and are hereby affirmed.The Company filed abrief which the Board has considered.On November 10, 1942, a stipulation, signed by all parties, pro-viding for correction of certain errors in the transcript was filed withthe Board.The stipulation is hereby made a part of the record andthe transcript is hereby ordered corrected in accordance'therewith.IAssociated PropellerWorkers did not appear at the hearing,although it had been,served with notice and had submitted membership cards to the Regional Director.45 N. LR. B, No. 86.592 CURTISS-WRIGHT CORPORATION,593Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYCurtiss-Wright Corporation is a Delaware corporation, having itsprincipal office in New York City.At the two plants here involved,which are located at Clifton and Caldwell, New Jersey, the Companyisengaged in the manufacture, sale, and distribution of airplanepropellers.For the purpose of this proceeding, the two above--mentioned plants are considered as a single unit.During the 12-month period ending September 15, 1942, the Company purchasedraw materials valued in excess of $500,000, more than. 90 percent ofwhich was shipped to the Company from points outside the StateofNew Jersey.During the same period the Company producedand manufactured finished products valued at more than $3,000,000over 90 percent of which was shipped by the Company to points out-side the State of New Jersey.The Company admits that it is en-gaged in interstate .commerce within the meaning of the NationalLabor Relations Act.II.THE ORGANIZATIONS INVOLVEDThe American Federation of Labor is, a labor organization ad-'mitting to iembership employees,of the Company.Associated Propeller Workers is an unaffiliated labor organizationadmitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe A. F. L. had requested the Company to recognize it as theexclusive bargaining agent of the plant-protection employees at theClifton and Caldwell, New Jersey, plants.The Company questionedthe appropriateness of the unit urged by the A. F. L. and refused tobargain with it until the Board had resolved this question and hadcertified the A. F. L.,A statement of the Regional Director introduced in evidence atthe hearing indicates that the A. F. L. represents a substantial num-ber of employees in the unit hereinafter found appropriate.22The statement of the Regional Director shows that the A F L submitted to him 73authorization cards dated between June 16. 1942, and June 24, 1942, all of which boreapparently genuine original signatures of persons, whose names were on the Company'spay roll of July 25, 1942.This pay roll contains the names of 158 guards within theunit alleged appropriate by the A. F. LAssociated Propellerworkers submitted 33 application cards dated between June 6,1942, and June 16, 1942, all of which bore apparently.genuine originalsignatures `Ofthe 33 signatures.31 are the names of persons on the Company's pay roll of July 25, 1942.493508=43-vol. 45=38 594DECISIONS OF NATIONALLABOR RELATIONS BOARDWe find that a question affecting commerce hasarisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe A. F. L: contends that all employees working asguards inthe Company's Clifton and Caldwell, New Jersey, plants, includingsergeants,but excluding lieutenants, captains, and specialinvesti-gators, comprise an appropriate unit.The, Company employs approximately 158 guardsincluding ser-geants.The guards protect the plants againstespionage,theft, tres-pass,fire, and accident hazards.Each .guard is required to take anoath of allegiance to the United States Government and is subject tothe Articles of War while on duty. The record indicates that theguards are hired and paid by the Company and that the Companyotherwisemaintainsall the aspects of the employer-employeerelation-ship.The Company contends that, because of the intimate relation-,ship of their work to the war effort, the guards do not constitute anappropriate unit.For the reasons we have heretofore stated in similarcases, we find no merit in this contention.3The sole controversy with respect to the scope of the unitconcernsthe sergeant guards.The Company argues that, because of theirsupervisory duties, the sergeants should be excluded from the unit.On'the other hand, the A. F. L: contends that the sergeants are work-ing foremen and should, as such, be included.The company employs4' sergeantsin each of the plants here involved.Each sergeant is incharge of approximately 24 guards, and spends a majority of his timemaintaining discipline among the guards and preparing reports ontheir activities.The sergeants do not have the authority to hire ordischarge guards under them, but neither do the lieutenants or cap-tains, who admittedly should be excluded from the unit.Each ser-geant receives $7 per week more than the guardsand acts as alieutenant when the lieutenant over him is absent. Inasmuch as theduties of the sergeants indicate that they are supervisory employees,we shall exclude them from the unit.We find that all employees working as 'guards in the Company'sClifton and Caldwell, New Jersey, plants, excludingsergeants, liev-tenants, captains, and special investigators constitute a unit appro-priate for the purposes of collective bargaining within themeaning ofSection 9 (b) of the Act.48SeeMatter of Chrysler Corporation, HighlandParbPlantandLocal 114,United Auto-mobile,Aircraft and Agricultural ImplementWorkers of America agiliatedwiththeC. I. 0., 44N. L. R. B.881, and subsequent cases.4We find no merit in the Company's contention that the A. F. L. Is precluded fromrepresenting the guards because in a consent election agreement between the Companyand the International Association of Machinists, an affiliate of the A. F. L., guards wereexcluded from a unit of production and maintenance employees. CURTIS-WRIGHT CORPORATION595V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate 'unit who were employed during the pay-rollperiod immediately preceding the date of our Direction of Election,subject to the limitations and additions set forth in the Direction.On October 23, 1942, the Board received a request from the Asso-ciated PropellerWorkers that it be allowed a place on the ballot inthe event the Board ordered an election -herein.We shall afford it aplace on the ballot.'DIRECTION OF ELECTION'By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa--tives for the purposes of collective bargaining with Curtiss-WrightCorporation, Clifton and Caldwell, New Jersey, plants, an electionby secret ballot shall, be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction of Election,under the direction and supervision of the Regional Director for theSecond Region, acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Section 10, of said Rulesand Regulations, among all employees. of the Company in the.unitfound appropriate in Section IV, above, who were employed duringthe pay-roll period immediately preceding the date of this Direction,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or in the active military service ortraining of the United States, or temporarily laid off, but excludingany who have since quit or been discharged for cause, to determinewhether they desire to be represented by American Federation ofLabor, or by Associated Propeller Workers, for the purposes of col-lective bargaining, or by neither.